Citation Nr: 0730128	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-28 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the appellant 
if further action is required.


REMAND

Review of the claims file reveals that veteran has reported 
that he has PTSD as a result of an incident during service 
when a friend of his was shot when they were on patrol one 
night and the friend died in his arms.  The RO previously 
requested that the U.S. Army and Joint Services Records 
Research Center (JSRCC) (formerly the Center for Unit Records 
Research (CURR) and the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR)) verify the veteran's 
claimed stressor.  That agency responded that the information 
that was provided was too vague to be able to conduct 
meaningful research.  

The RO also requested a search of morning reports concerning 
the incident.  The National Personnel Records Center 
responded that complete unit identification was needed in 
order to conduct the requested research.  

The file reflects that the veteran served in the U.S. Army, 
Company D, 554th Engineering Battalion, from June 1970 
through June 1971.  Given that information, another attempt 
should be made to obtain the requested morning reports.  

Further, at a personal hearing conducted before the Board at 
the RO in May 2007, the veteran furnished more specific 
information regarding the other serviceman, whom he 
identified as Joe Lucio or Lucille or Leginine, providing 
only a phonetic spelling of his last name.  He also indicated 
that the incident he had previously described occurred in 
March 1971.  With this more specific information, the RO 
should again request verification of the claimed stressor by 
the JSRCC.  

Accordingly, the case is REMANDED for the following actions:

1.  Make another request for morning 
reports of the veteran's unit in Vietnam 
in March 1971, noting he was in Company 
D, 554th Engineering Battalion, from 
June 1970 through June 1971.  

2.  Again request research by the JSRCC 
for verification of the veteran's claimed 
stressor, noting his assigned unit in 
Vietnam, the description of the March 
1971 incident by the veteran, and the 
name of the other serviceman - Joe Lucio 
or Lucille or Leginine (a phonetic 
spelling of his last name).  It should 
also be noted that the veteran did 
indicate that "Joe" may not have been 
in the same unit.  

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his accredited representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



